      Case 5:19-cv-00082-DCB-MTP Document 53 Filed 03/02/21 Page 1 of 12



                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION
JEFFREY LEWIS ROBINSON                                             PLAINTIFF
VS.                               CIVIL ACTION NO. 5:19-cv-82-DCB-MTP
WARDEN SCOTT MIDDLEBROOKS, ET AL.                                  DEFENDANT


                                     ORDER
       This matter is before the Court on Jamie Brown, Karen Brown,

Mary Groom, Joseph Hall, Linda Harrington, Chandra Hughey, Scott

Middlebrooks,     Erica   Perkins,    Clarissa    Sanders,    Phil    Taylor,

Dorothy Turner, and Gabriel Walker’s (“Defendants”)1 Motion for

Summary Judgment [ECF No. 43] and Magistrate Judge Michael T.

Parker’s Report and Recommendation (“R&R”) [EF No. 45]. On October

13, 2020, Defendants filed their objections to the R&R [ECF No.

46]. On October 19, 2020, Plaintiff, Jeffrey Lewis Robinson filed

his objections [ECF No. 47]. Having reviewed the Report and

Recommendation, the objections, applicable statutory and case law,

and being otherwise fully informed of the premises, the Court finds

as follows:

       Jeffrey   Lewis    Robinson    (“Robinson”)    filed    a     complaint

pursuant to 42 U.S.C. § 1983. [ECF No. 1]. In his complaint



1 Defendants Brittany Greene and Jermaine Jones have not been served as of
February 5, 2021.
Defendant Geneva Nix was served on January 24, 2020 and did not respond until
after Judge Parker had entered the Report and Recommendation.

                                      1
    Case 5:19-cv-00082-DCB-MTP Document 53 Filed 03/02/21 Page 2 of 12



Robinson alleges that Defendants ignored him when he informed them

of a potential threat to his safety. [ECF No. 1] at 5. Robinson

alleges that he was stabbed ten times by Hakeem Coleman. Id. at 6.

Robinson was transferred to a hospital where he received medical

attention, but he alleges he did not receive further medical

treatment     when     he   returned     to    Wilkinson    County    Correctional

Facility (“WCCF”). Id.

      Before    filing      suit   in   this    Court,     Robinson   submitted   a

“Request for Administrative Remedy” to the Mississippi Department

of Corrections (“MDOC”) Administrative Remedy Program (“ARP”) on

August   1,    2019.    Robinson     requested      monetary   relief,    alleging

deliberate indifference to his life, cruel and unusual punishment,

and medical neglect for his wounds after the event. [ECF No. 43-

1]. On August 20, 2019, the Director of the Administrative Remedy

Program rejected the grievance claiming the requested relief was

“beyond the power of the ARP department to grant.”2 Id. at 10.

      Before his first grievance was rejected, Robinson submitted

a   second    grievance      which      contained    similar    allegations    and

requests for relief. Id. at 25-28. On October 10, 2019, the

Director of the Administrative Remedy Program rejected Robinson’s


2 One of the statements on the ARP-1 form which explains the reason for the
rejection is: Plaintiff’s request is “relief is beyond the power of the
Mississippi Department of Corrections to grant.” However, the Director of the
ARP checked the box labeled as “other” and typed in “beyond the power of the
ARP department to grant.” Inasmuch as the ARP is a program within the MDOC,
the Court finds no distinction between the two reasons.

                                           2
    Case 5:19-cv-00082-DCB-MTP Document 53 Filed 03/02/21 Page 3 of 12



second grievance claiming the relief demanded was “beyond the power

of the ARP department to grant.” Id. at 24.

       Defendants filed a Motion for Summary Judgment [ECF No. 43],

arguing that this action should be dismissed because Robinson

failed to exhaust available administrative remedies. Magistrate

Judge Parker carefully reviewed the matter and found that the

motion should be granted in part and denied in part. Defendants

filed objections, claiming that Magistrate Judge Parker either

overlooked or misconstrued the requirements of the ARP process

under the MDOC policy and that the findings are incongruent with

relevant    judicial   precedent.    [ECF    No.    46].    Robinson   filed

objections that merely restate claims from his complaint. [ECF No.

47].

                           Standard of Review

       A motion for summary judgment will be granted when “the record

indicates that there is ‘no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of

law.’” Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285,

288 (5th Cir. 2004) (citing Fed. R. Civ. P. 56(c); Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986)). “The moving party must show

that   if   the   evidentiary   material    of   record    were   reduced   to

admissible evidence in court, it would be insufficient to permit

the moving party to carry its burden.” Beck v. Texas State Bd. of

                                    3
    Case 5:19-cv-00082-DCB-MTP Document 53 Filed 03/02/21 Page 4 of 12



Dental Examiners, 204 F.3d 629, 633 (5th Cir. 2000) (Celotex Corp.,

477 U.S. at 322). The Court must view “the evidence in the light

most favorable to the nonmoving party.” Id. However, the nonmoving

party “cannot defeat summary judgment with conclusory allegations,

unsubstantiated assertions, or ‘only a scintilla of evidence.’”

Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

2007) (quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994)).

     When a party objects to a Report and Recommendation, this

Court is required to “make a de novo determination of those

portions   of    the    report    or      specified   proposed    findings   or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1);

see also Longmire v. Guste, 921 F.2d 620, 623 (5th Cir. 1991).

“Parties   filing      objections      must   specifically    identify   those

findings objected to. Frivolous, conclusive or general objections

need not be considered by the district court.” Allen v. Outlaw,

No. 5:14-CV-60-DCB-MTP, 2015 WL 4759268, at *2 (S.D. Miss. Aug.

12, 2015). Moreover, “no factual objection is raised when a

petitioner merely reurges arguments contained in the original

petition.” Hinton v. Pike Cty., No. 5:16CV14-KS-MTP, 2018 WL

3142942, at *1 (S.D. Miss. June 27, 2018). A de novo review means

that this Court will “examine the entire record and will make an

independent     assessment   of     the    law.”   Lambert   v.   Denmark,   No.

2:12CV74-KS-MTP, 2013 WL 786356, at *1 (S.D. Miss. Mar. 1, 2013).
                                          4
     Case 5:19-cv-00082-DCB-MTP Document 53 Filed 03/02/21 Page 5 of 12



In   conducting    such   a   review,   the    Court   is   not   “required   to

reiterate the findings and conclusions of the magistrate judge.”

Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993).

                                  Analysis
      Defendants assert that Magistrate Judge Parker has either

overlooked or misconstrued the requirement of the Administrative

Remedy Program (“ARP”) process under the MDOC policy and that his

ruling is incongruent with relevant judicial precedent. [ECF No.

46]. While the Court recognizes that there is a split within the

Southern District of Mississippi, Judge Parker’s recommendation is

consistent with the findings of this Court. Hill v. Jackson, No.

5:20-CV-9-DCB-MTP, 2020 WL 6743002 (S.D. Miss. Nov. 17, 2020);

Bell v. Mgmt. & Training Corp., No. 5:16-CV-39-DCB-MTP, 2017 WL

6060885 (S.D. Miss. Dec. 7, 2017).

      Mississippi Code § 47-5-801 grants the MDOC the authority to

adopt   an   administrative      review       procedure     at    each   of   its

correctional facilities. Pursuant to this statutory authority, the

MDOC has established an Administrative Remedy Program through

which an inmate may seek formal review of a complaint concerning

his incarceration. See Mississippi Dept. of Corrections Handbook

at Ch. VIII.   3




3 See http://www.mdoc.ms.gov/Inmate-Info/Pages/Inmate-Handbook.aspx. (Last
visited February 4, 2021).

                                        5
      Case 5:19-cv-00082-DCB-MTP Document 53 Filed 03/02/21 Page 6 of 12



       The ARP is a two-step process. An inmate is required to submit

his initial grievance or request, in writing, through the Inmate

Legal Assistance Program (“ILAP”) within thirty days of an alleged

incident. Id. If, after screening, the grievance or request is

accepted into the ARP, an official will use a First Step Response.

If the inmate is unsatisfied with the First Step Response, he may

continue to the Second Step by using ARP form ARP-2. Id.

  The Prisoner Litigation Reform Act (“PLRA”) requires prisoners

to exhaust any available administrative remedies prior to filing

suit under 42 U.S.C. § 1997 e(a). The Fifth Circuit “strictly”

applies the PLRA’s exhaustion requirement. Cowart v. Erwin, 837

F.3d 444, 451 (5th Cir. 2016). Because exhaustion is an affirmative

defense, Defendants bear the burden of demonstrating that Robinson

failed to exhaust available administrative remedies. Id.

  Judge Parker found that “Plaintiff was prohibited from appealing

the rejection by the ARP’s own rules. There was simply ‘no next

step (save filing a lawsuit) to which’ Plaintiff could advance,

and    he    had   therefore      ‘pursue[d]   the   grievance    remedy   to

conclusions.’” [ECF No. 45] citing Wilson v. Epps, 776 F.3d 296,

301 (5th Cir. 2015).

       The   purpose   of   the   exhaustion   requirement   is   to   afford

“officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Porter v.

                                        6
    Case 5:19-cv-00082-DCB-MTP Document 53 Filed 03/02/21 Page 7 of 12



Nussle, 534 U.S. 516, 525 (2002). The complaint must give officials

“time and opportunity to address complaints internally before

allowing the initiation of a federal case.” Id. “If the complaint

meets those standards, and if there are no further avenues for

administrative resolution, we will find exhaustion.” Moussazadeh

v. Texas Dep't of Criminal Justice, 703 F.3d 781, 788 (5th Cir.

2012), as corrected (Feb. 20, 2013).

     In Ross v. Blake, the Supreme Court described three instances

in which an administrative procedure may be considered unavailable

for purposes of the PLRA’s exhaustion requirement. Ross v. Blake,

136 S. Ct. 1850 (2016).         An administrative procedure may be

unavailable where: (1) “it operates as a simple dead end – with

officers unable or consistently unwilling to provide any relief to

aggrieved inmates,” (2) the “administrative scheme is so opaque

that it becomes, practically speaking, incapable of use” by an

ordinary prisoner, or (3) “prison administrators thwart inmates

from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.” Id. at 1859-1860.        Defendants

contend   that    the    circumstances     under    which    Ross   deems

administrative remedies “unavailable” are not present here. [ECF

No. 46] at 12. The Court disagrees.

   “A prisoner is thus required to exhaust only those grievance

procedures that are ‘capable of use’ to obtain ‘some relief for


                                    7
     Case 5:19-cv-00082-DCB-MTP Document 53 Filed 03/02/21 Page 8 of 12



the action complained of.’” Ross, 136 S. Ct. at 1853 (citing Booth,

532 U.S., at 738, 121 S. Ct. 1819). Robinson was not able to

participate    in    the   Administrative    Remedy   Program    because   his

request was rejected at the screening phase which occurs prior to

entering the ARP. “When the facts on the ground demonstrate that

no such potential exists, the inmate has no obligation to exhaust

the remedy.” Ross, 136 S. Ct. 1850, 1859 (2016); see also Booth v.

Churner, 532 U.S. 731, 736 (2001). If an inmate’s request is

rejected during the screening phase and he is not allowed to appeal

according to the rules, then there remains no “available” remedy.

A rejection at the screening stage operates as a pre-step-one – or

“step zero” – rejection from which no appeal can be taken within

the ARP system. Yankton v. Epps, 652 F. App'x 242, 245 (5th Cir.

2016) (a screener's rejection of a complaint forecloses acceptance

into the ARP and precludes a prisoner from proceeding to “step

one”); Berry v. Wexford Health Sources, No. 3:14-CV-665-CWR-FKB,

2016 WL 4030934 (S.D. Miss. July 26, 2016). This “step zero”

rejection denies entry into the ARP. Bell, 2017 WL 6060885. Once

Robinson’s request to enter the ARP was rejected, he lacked any

available administrative remedy.

     Under the second Ross exception, “an administrative scheme

might be so opaque that it becomes, practically speaking, incapable

of   use.”   Ross,   136   S.   Ct.   at   1859.   Defendants   claim   “after

Plaintiff received notice that his grievance had been rejected
                                       8
    Case 5:19-cv-00082-DCB-MTP Document 53 Filed 03/02/21 Page 9 of 12



because it did not comply with the ARP’s procedural rules, he still

could   have    resubmitted   a   corrected    grievance    seeking   relief

capable of being addressed by the ARP process.” [ECF No. 46] at 6.

Although other remedies may have been available to Robinson, once

he requested monetary relief the policies prevented him from

seeking other relief. The MDOC Policy states if an initial request

is rejected by the ARP Director, then the offender will “have five

days from the date the rejection memo is received to appeal this

rejection      through   channels   or    to   resubmit     his   corrected

complaint.” [ECF No. 43-2] at 4. However, the Wilkinson County

Correctional Facility (“WCCF”) Inmate Handbook indicates that the

denial of relief that is beyond the power of the MDOC to grant

cannot be appealed. [ECF No. 43-3] at 3. The WCCF Inmate Handbook

also specifies that if a request is rejected for technical reasons

or matter of form, then “the inmate shall have five (5) days from

the date of the rejection to file his corrected grievance.” Id. As

previously stated, inasmuch as the relief requested by Robinson

was beyond the power of the ARP to grant, it was rejected; this is

not a technical reason or a matter of form. Even if other remedies

were available, according to the WCCF Inmate Handbook he was unable

to appeal.

  Furthermore,     “[w]e   have   long   recognized   the    importance   of

ensuring that inmates have avenues for discovering the procedural

rules governing their grievances.” Dillon v. Rogers, 596 F.3d 260,
                                     9
    Case 5:19-cv-00082-DCB-MTP Document 53 Filed 03/02/21 Page 10 of 12



268 (5th Cir. 2010).      The MDOC Policy specifies several requests

for which the relief sought is beyond the power of the MDOC to

grant; monetary relief is not listed.4 [ECF No. 43-2] at 3. Neither

the MDOC Policy nor the WCCF Inmate Handbook placed Robinson on

notice prior to his request for relief that monetary relief is

beyond the power of the MDOC. It is not uncommon for an inmate to

request monetary relief. Inasmuch as such relief is unavailable,

the policies should reflect this fact to put the inmates on notice.

    Inasmuch as Robinson’s objection merely restates the allegations

in his petition Judge Parker has so stated and this Court agrees.

    Judge Parker recommends, and both parties agree, that Phil

Taylor should be dismissed because the record establishes that

Robinson failed to exhaust his administrative remedies prior to

asserting claims against Defendant Taylor. Plaintiff is required



4 According to the MDOC Policy [ECF No. 43-2] relief sought is beyond the
power of MDOC to grant:
   • Court decisions
   • Parole Board/Pardon Board decisions
   • It is a duplicate request.
   • The complaint concerns an action not yet taken or a decision, which has
      not yet been made.
   • The offender has requested a remedy for another offender.
   • The offender has requested a remedy for more than one incident (a
      multiple complaint)
   • Established rules and procedures were not followed.
   • If an offender refuses to cooperate with the inquiry into his
      allegation, the request may be denied due to lack of cooperation.
   • There has been a time lapse of more than 30 days between the event and
      he initial request, MDOC does not waive this statue of limitations if
      it mistakenly issues an ARP response.
   • The request does not contain the phrase “this is a request for
      administrative remedy.”

                                     10
   Case 5:19-cv-00082-DCB-MTP Document 53 Filed 03/02/21 Page 11 of 12



to exhaust his administrative remedies as to all defendants in

order to proceed against them now. Gonzalez v. Seal, 702 F.3d 785,

788 (5th Cir. 2012). Judge Parker does not recommend that Clarissa

Sanders be dismissed. However, Clarissa Sanders was not named in

Robinson’s initial grievance that was filed with the ARP on August

1, 2019; thus, Robinson failed to exhaust his administrative

remedies prior to asserting claims against Defendant Sanders.

Robinson only exhausted his administrative remedies as it relates

to the first grievance because he did not receive a rejection

letter concerning the second grievance until after he filed suit

in this court. See Morris v. Walker, No. 5:16-CV-122-DCB-MTP, 2018

WL 2758258, at *2 (S.D. Miss. June 8, 2018). Therefore, the Court

grants the Motion for Summary Judgment as to Defendants Phil Taylor

and Clarissa Sanders.

   The record before the Court establishes that Robinson took his

request as far as the MDOC would allow before commencing action in

this   Court.   Thus,   Plaintiff   did   exhaust   his   administrative

remedies against defendants Jamie Brown, Karen Brown, Mary Groom,

Joseph Hall, Linda Harrington, Chandra Hughey, Scott Middlebrooks,

Erica Perkins, Dorothy Turner, Gabriel Walker, and Geneva Nix.

Therefore, the Court denies the Motion for Summary Judgment as to

these defendants.

  Accordingly,


                                    11
   Case 5:19-cv-00082-DCB-MTP Document 53 Filed 03/02/21 Page 12 of 12



  IT IS HEREBY ORDERED that the Motion for Summary Judgment [ECF

No. 43] is GRANTED in part and DENIED in PART and the Report and

Recommendation [ECF No. 45] is ADOPTED in PART. The Motion for

Summary Judgment [ECF No. 43] will be granted as to Defendants

Phil Taylor and Clarissa Sanders; it will be denied as to the

remaining Defendants.

  IT IS FURTHER ORDERED that Plaintiff’s claims against Phil

Taylor and Clarissa Sanders are DISMISSED without prejudice.

  IT IS FURTHER ORDERED that this action will continue as to the

remaining defendants.

  IT IS FURTHER ORDERED that the Defendants’ objections [ECF No.

46] and Plaintiff’s objections [ECF No. 47] to Magistrate Judge

Parker’s Report and Recommendation are OVERRULED.

  SO ORDERED this the 2nd day of March, 2021.

                                         __/s/ David Bramlette_______
                                         UNITED STATES DISTRICT JUDGE




                                   12
